DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “compressible” in claims 1, 10, 15 is a relative term which renders the claim indefinite. The term “compressible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, for the purpose of the examination, the examiner considered that compressible in the context of the claims would mean either flexible of compressed between two parallel surfaces.
The dependent claims 2-9 are rejected by virtue of their dependency on claims 1, 10 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 10, 15 is/are rejected under 35 U.S.C. 102 as being anticipated by Garcia et al. (U.S. 7465088) [hereinafter Garcia].
Garcia discloses in Fig. 2 a thermal monitoring system for sensing a temperature of a monitored device 200, the thermal monitoring system comprising:
a carrier/ PCB 100 comprising a first (lower) surface;
a biasing (flexible/ compressible) element coupled to said carrier 100 and configured to extend between said carrier 100 and the monitored/ remote device 200 to provide a first thermal conduction path therebetween, said biasing element comprising:
a first end/ top end contacting said first surface, Fig. 2;
a second end (semicircular shape) opposite said first end and configured to contact the monitored device the first end is substantially parallel to the second end at least at some length, Fig. 2 (For claim 7); and
a main body (vertical part) formed of a thermally conductive material extending continuously between said first end and said second end, wherein said main body is compressible between the monitored device 200 and said carrier 100; and
a temperature sensor 108 coupled to said carrier 100 (by means of the biasing member) and configured to detect a temperature of the monitored device 200.
For claim 4: wherein said carrier 100 comprises a printed circuit board.
For claim 6: wherein said second/ semicircular end is configured to be removed from the monitored device  200.
The method steps will be met during the normal operation of the device stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia discloses the device/ method as stated above.
Garcia does not explicitly teach a second biasing member.
Official Notice is taken with respect to claims 2, 11: having an additional (thus, plurality) biasing members, absent any criticality, is only considered to be an obvious modification of the device disclosed by Garcia. It would have been obvious to one  having ordinary skill in the art at the time  of the effective filing date of the invention, to duplicate the number of flexural wave mass sensors and references, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th. Cir. 1977) and because having a plurality of biasing members would allow to sense the temperature of plurality of locations/ points of  the monitored device/ object.
Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Watabane et al. (U.S. 9250138) [hereinafter Watabane].
Garcia discloses the device as stated above.
Garcia does not explicitly teach that the (external) carrier comprising a remote device/ remote card.
Watabane discloses a PCB 20 comprising a power card PWC on its underside, Fig. 2. 
It is considered and well known in the art that the PCB would have electronic components generating heat.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the PCB of Garcia, so as to have the PCB with the power card, as taught by Watabane, so as to provide the PCB with the power, in order to enable it to operate, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
Claim(s) 1, 2, 10, 13, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (U.S. 8057094).
Luniewski discloses in Figs. 1, 2 a device comprising a carrier/ base plate 1, a biasing member/ heat conductor 13 having a main body (vertical part), a first end and a second end, wherein the first end is contacting a first surface of the carrier plate 1, the second end is contacting a monitored device/ PCB 6; a temperature sensor 15 coupled to the carrier 1 by means of the biasing member 13 (positioned/ compressed between the base plate 1 and the PCB 6) and sensing the temperature of the monitored device/ PCB 6. The PCB is located inside a housing 10 and has at least one heat generating component. 
For claim 2: the device has an additional biasing element, as shown in Fig. 2.
Luniewski does not explicitly teach that the biasing member is compressible.
Official Notice is taken with respect to claims 1, 10: having the main body of the biasing member made of a compressible material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe element disclosed by Prior Art so as to allow the device some degree of flexibility,  since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the PCB of Luniewski, so as to have the biasing member/ main body made of a compressible material, so as to allow the device some degree of flexibility (extension) at a harsh high temperature environment.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luniewski (U.S. 8057094) in view of Watabane.
Luniewski discloses the device as stated above.
Although, it is very well known in the art that the PCB can have a (remote) card, Luniewski does not explicitly teach a remote card, as stated in claim 5.
Watabane discloses a PCB 20 comprising a power card PWC on its underside, Fig. 2. 
It is considered and well known in the art that the PCB would have electronic components generating heat.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the PCB of Garcia, so as to have the PCB with the power card, as taught by Watabane, so as to provide the PCB with the power, in order to enable it to operate, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
Allowable Subject Matter
Claims 3, 8-9, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 04, 2022